Citation Nr: 1106763	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-37 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD) prior to 
October 14, 2007.

2.  Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD after December 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from July 1963 to June 1967, and 
from October 1972 to August 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.   


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, 
there is additional evidentiary development that needs to be 
accomplished.  

In a rating decision dated in January 2007 the RO granted service 
connection for PTSD with a 50 percent disability evaluation 
effective August 9, 2005.  The Veteran filed a Notice of 
Disagreement with this rating.  In a rating decision dated in May 
2008, a temporary disability rating of 100 was granted effective 
from October 14, 2007.  The RO reassigned a rating of 50 percent 
effective from December 1, 2007.  The Veteran asserts that higher 
ratings are warranted.  

The Board acknowledges that VA has a duty to assist veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 § C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
when a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  As the Veteran's last VA examination was in January 
2008 and the Veteran contends that his disability has increased 
in severity since that examination, another VA examination is 
warranted at this time.  

The Veteran submitted VA medical records dating from September 
24, 2009, until April 1, 2010.  However, since the claims file is 
being returned it should also be updated to include complete VA 
treatment records dating from September 23, 2009, to the 
present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file VA 
medical records pertaining to the 
Veteran from the Denver VAMC dating 
from April 1, 2010, to the present. 

2.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
the examiner is requested to specify all 
psychiatric disorders that meet the 
diagnostic criteria of the current American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders.  
The examiner should also specify which 
psychiatric disorders and symptomatology 
are related to the Veteran's service 
connected PTSD and which are not due to his 
service connected disability.  In doing so 
the examiner is requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only the 
symptomatology attributable the Veteran's 
PTSD  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 copies of all 
pertinent records in the Veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


